Barrett, J.
A non-resident should not be allowed to sue in forma pauperis. It could never have been the legislative intent to extend the privileges of the act to objects of charity from all quarters of the globe. The law even discriminates against non-residents generally, so far as to compel them to give security for costs. Then such statutes should be strictly construed against the applicant (2 Hill, 412). We have found no case directly in point. But in Thomas v. Wilson (6 Hill, 257). Bronson, J., doubted whether a non-resident of the State should be allowed to sue in this manner. We understand, too, that Judge Sedo wick, in Christian y. Gouge,* expressed a decided opinion against the right of a foreign pauper thus freely to use our courts and counsel.
Further than this, we are not satisfied that the plaintiff has a good cause of action. The charge is made merely upon information and belief, without disclosing the sources thereof, and no evidence is furnished to justify the charge. The motion must be denied.
There was no appeal.

The next case reported.